        Case 3:19-cv-00539-DPJ-FKB Document 1 Filed 08/02/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  JACKSON DIVISION

                                                   :
Shanteria Sewell,                                  :
                                                     Civil Action No.: _3:19-cv-539-DPJ-FKB____
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
CBE Group, Inc.; and DOES 1-10, inclusive,         :
                                                     COMPLAINT
                                                   :
                        Defendants.                :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Shanteria Sewell, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of the

Plaintiff’s personal privacy by the Defendants and their agents in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Shanteria Sewell (“Plaintiff”), is an adult individual residing in

Jackson, Mississippi, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).
        Case 3:19-cv-00539-DPJ-FKB Document 1 Filed 08/02/19 Page 2 of 7



       5.      The Defendant, CBE Group, Inc. (“CBE”), is an Iowa business entity with an

address of 1309 Technology Parkway Cedar Falls, Iowa 50613 , operating as a collection

agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

       6.      Does 1-10 (the “Collectors”) are individual collectors employed by CBE and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.      CBE at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to CBE for collection, or CBE

was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     CBE Engages in Harassment and Abusive Tactics

       12.     In or around May 2019, CBE began calling Plaintiff in an attempt to collect the

Debt allegedly owed by Plaintiff’s namesake (the “Debtor”).

       13.     Plaintiff confirmed her name to CBE and provided CBE with the last four digits

of Social Security number.



                                                 2
       Case 3:19-cv-00539-DPJ-FKB Document 1 Filed 08/02/19 Page 3 of 7



       14.     CBE informed Plaintiff that the address and Social Security number it had on file

did not match Plaintiff’s, and therefore it had the wrong person.

       15.     Nevertheless, CBE thereafter continued calling Plaintiff repeatedly, in an attempt

to collect the Debt, causing inconvenience and frustration to Plaintiff.

C.     Plaintiff Suffered Actual Damages

       16.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       17.     As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       18.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       19.     The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in conduct the natural consequence of which was to harass, oppress, or abuse Plaintiff in

connection with the collection of a debt.

       20.     The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

       21.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.




                                                 3
        Case 3:19-cv-00539-DPJ-FKB Document 1 Filed 08/02/19 Page 4 of 7



       22.     The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       23.     The Plaintiff is entitled to damages as a result of Defendants’ violations.

                                             COUNT II

              INVASION OF PRIVACY BY INTRUSION UPON SECLUSION

       24.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       25.     The Restatement of Torts, Second, § 652(b) defines intrusion upon seclusion as,

“One who intentionally intrudes…upon the solitude or seclusion of another, or his private affairs

or concerns, is subject to liability to the other for invasion of privacy, if the intrusion would be

highly offensive to a reasonable person.”

       26.     Mississippi further recognizes the Plaintiff’s right to be free from invasions of

privacy, thus the Defendants violated Mississippi state law.

       27.     The Defendants intentionally intruded upon the Plaintiff’s right to privacy by

continually harassing the Plaintiff with numerous telephone calls.

       28.     The telephone calls made by the Defendants to the Plaintiff were so persistent and

repeated with such frequency as to be considered, “hounding the plaintiff,” and, “a substantial

burden to her existence,” thus satisfying the Restatement of Torts, Second, § 652(b) requirement

for an invasion of privacy.

       29.     The conduct of the Defendants in engaging in the illegal collection activities

resulted in multiple invasions of privacy in such a way as would be considered highly offensive

to a reasonable person.




                                                  4
       Case 3:19-cv-00539-DPJ-FKB Document 1 Filed 08/02/19 Page 5 of 7



       30.    As a result of the intrusions and invasions, the Plaintiff is entitled to actual

damages in an amount to be determined at trial from the Defendants.

       31.    All acts of the Defendants and its agents were committed with malice, intent,

wantonness, and recklessness, and as such, the Defendants are subject to punitive damages.

                                    PRAYER FOR RELIEF

              WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendants;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendants;

                  4. Actual damages from the Defendants for the all damages including

                      emotional distress suffered as a result of the intentional, reckless, and/or

                      negligent FDCPA violations and intentional, reckless, and/or negligent

                      invasions of privacy in an amount to be determined at trial for the Plaintiff;

                  5. Punitive damages; and

                  6. Such other and further relief as may be just and proper.




                                                 5
       Case 3:19-cv-00539-DPJ-FKB Document 1 Filed 08/02/19 Page 6 of 7



                        TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: August 2, 2019

                                     Respectfully submitted,

                                     By: /s/ Curtis R. Hussey

                                     Curtis R. Hussey, Esq. (MS Bar No. 9495)
                                     82 Plantation Pointe Road #288
                                     Fairhope, Alabama 36532
                                     Telephone: (251) 928-1423
                                     Facsimile: (203) 653-3424
                                     Attorney for Plaintiff

                                     Of Counsel To
                                     Sergei Lemberg
                                     LEMBERG LAW, L.L.C.
                                     43 Danbury Road, 3rd Floor
                                     Wilton, CT 06897
                                     Telephone: (203) 653-2250
                                     Facsimile: (203) 653-3424




                                        6
Case 3:19-cv-00539-DPJ-FKB Document 1 Filed 08/02/19 Page 7 of 7




                               7
